         Case 4:19-cv-04060-JST Document 204 Filed 03/15/21 Page 1 of 5




JENNIFER LEE TAYLOR (CA SBN 161368)
JTaylor@mofo.com
JOYCE LIOU (CA SBN 277720)
JLiou@mofo.com
NICHOLAS HERRERA (CA SBN 301992)
NHerrera@mofo.com
RYAN ROMAIN (CA SBN 319603)
RRomain@mofo.com
MORRISON & FOERSTER LLP
425 Market Street
San Francisco, California 94105-2482
Telephone: 415.268.7000
Facsimile: 415.268.7522

Attorneys for Plaintiff
LAMBDA LABS, INC.

                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                   OAKLAND DIVISION


LAMBDA LABS, INC.,                               Case No. 4:19-cv-04060-JST (TSH)

              Plaintiff,                         LETTER BRIEF REGARDING
                                                 LAMBDA’S MOTION TO COMPEL
       v.                                        DOCUMENTS CONCERNING LAMBDA
                                                 SCHOOL’S LAMBDA STUDIOS AND
LAMBDA, INC.,                                    LAMBDA FELLOWS PROGRAMS (ECF
                                                 NO. 193)
              Defendant.
                                                 Judge:   Magistrate Judge Thomas S. Hixson

                                                  SUBMITTED UNDER SEAL
                                                  PUBLIC VERSION




     LETTER BRIEF RE: LAMBDA’S MOTION TO COMPEL LAMBDA STUDIOS AND LAMBDA FELLOWS DOCUMENTS
                                  CASE NO. 4:19-CV-04060-JST (TSH)
sf-4446730
Case 4:19-cv-04060-JST Document 204 Filed 03/15/21 Page 2 of 5
Case 4:19-cv-04060-JST Document 204 Filed 03/15/21 Page 3 of 5
         Case 4:19-cv-04060-JST Document 204 Filed 03/15/21 Page 4 of 5




to evaluate profits for disgorgement. It produced
                          , but did not produce any of the underlying data or analysis upon which
that conclusion is based. Lambda School claims to have searched for them using unspecified
methods, but those methods were insufficient to locate these materials, which clearly exist. The
Court should compel Lambda School to seek these materials directly from Mr. Howland or from
other Lambda School employees who are likely to possess them.

       Agreements, SOWs, and Invoices (RFPs 167-168, 178). Lambda School agreed to
produce all agreements, statements of work, and invoices related to Lambda Studios (Ex. 3 at 2,
3-4) but has not done so. Given the deadline for Lambda to move to compel, the Court should
order production of these materials in case further enforcement is necessary.

       Lambda Fellows

        Lambda School performs software development projects on behalf of third parties under
the name Lambda Fellows. These services compete directly with Lambda’s software
development and consulting services, which it has offered since 2012. Instead of producing
responsive documents, Lambda School tries to pretend this is not a competing service because
                                                                                  . (Ex. 3 at 3.)
This is a meaningless distinction with no relevance to the trademark infringement analysis. The
Court should compel Lambda School to produce each of the following.

        Project requirements (RFP 165). Lambda School has produced no documents describing
any of the services provided and projects completed under the Lambda Fellows program. This
information is relevant to show overlap in the parties’ competing services but is not located in
the agreements Lambda School signs with its clients. The Court should compel Lambda School
to search all available sources, including email communications, notes from phone calls with
third parties, or other locations, where this information is likely to be found.

        Revenues and costs (RFPs 178, 184). Lambda School has not produced documents
sufficient to show its revenues and costs from the Lambda Fellows program, which are required
to evaluate profits for disgorgement. Lambda School admits
                                            , but suggests
                               (Ex. 3 at 3, 4.) This claim makes no sense on its face: the profits it
receives from providing infringing services to third parties are subject to disgorgement regardless
of whether Lambda School chooses to call the program an                   or not. The Court should
compel Lambda School to produce documents showing its revenues and costs for the program.

       Invoices (RFP 165, 178). Lambda School’s production of invoices for work done
through the Lambda Fellows program is incomplete. It produced invoices sent to
companies, but its document production suggests it sent invoices to at least   other
companies, and likely more. It should be ordered to produce all invoices for work done through
the Lambda Fellows program.




                                                 3
     LETTER BRIEF RE: LAMBDA’S MOTION TO COMPEL LAMBDA STUDIOS AND LAMBDA FELLOWS DOCUMENTS
                                  CASE NO. 4:19-CV-04060-JST (TSH)
sf-4446730
         Case 4:19-cv-04060-JST Document 204 Filed 03/15/21 Page 5 of 5




Dated:       March 15, 2021                 JENNIFER LEE TAYLOR
                                            JOYCE LIOU
                                            NICHOLAS HERRERA
                                            RYAN ROMAIN
                                            MORRISON & FOERSTER LLP



                                            By:    /s/ Jennifer Lee Taylor
                                                   JENNIFER LEE TAYLOR

                                                   Attorneys for Plaintiff
                                                   LAMBDA LABS, INC.




                                              4
     LETTER BRIEF RE: LAMBDA’S MOTION TO COMPEL LAMBDA STUDIOS AND LAMBDA FELLOWS DOCUMENTS
                                  CASE NO. 4:19-CV-04060-JST (TSH)
sf-4446730
